[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                        Nos. 11-13116; 11-13604         ELEVENTH CIRCUIT
                        Non-Argument Calendar               MARCH 2, 2012
                      ________________________               JOHN LEY
                                                              CLERK
                 D.C. Docket Nos. 1:96-cr-00026-CB-1,
                        1:95-cr-00220-CB-M-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,


                                  versus

JOHN JEROME CARTER,

                                                        Defendant-Appellant.



                      ________________________

               Appeals from the United States District Court
                  for the Southern District of Alabama
                      ________________________
                             (March 2, 2012)
Before TJOFLAT, BARKETT and ANDERSON, Circuit Judges.


PER CURIAM:
       This is an appeal under 18 U.S.C. § 3742(a) of the sentence the district court

imposed on John Jerome Carter after revoking his supervised release. The court

revoked the supervised release and sentenced Carter to a 30-months’ term of

imprisonment on finding that he had violated the conditions of his release by

having sexual intercourse with a 13-year old girl.

       In United States v. Jones, 899 F.2d 1097, 1102 (11th Cir.1990), overruled

on other grounds by United States v. Morrill, 984 F.2d 1136 (11th Cir.1993), we

held that a district court, after imposing sentence, must give the parties an

opportunity to object to the court's ultimate findings of fact, conclusions of law,

and the manner in which the sentence is pronounced, and must elicit a full

articulation of the grounds upon which any objection is based. The district court

failed to elicit Carter’s objections as required by Jones in this case.1 Without a

statement of Carter’s objections, we cannot afford this appeal meaningful review.

The judgment of the district court is accordingly vacated and the case is

remanded for further proceedings.

       SO ORDERED.




       1
         The court asked Carter if he had “[a]nything further?” This was inadequate to comply
with Jones’s mandate.

                                              2